MEMORANDUM **
Victor Saldivar-Quezada appeals from the 57-month sentence imposed after his guilty-plea conviction to unlawful re-entry following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Saldivar-Quezada’s contentions are foreclosed by this circuit’s case law. See United States v. Velasquez-Reyes, 427 F.3d 1227, 1229 (9th Cir.2005) (rejecting contention that prior convictions must be proved to a jury if not admitted by the defendant); see also United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005) (noting that the court continues to be bound by the Supreme Court’s holding in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (2005)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.